Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 09/23/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
Drawings have been reviewed and accepted.
Specification
The specification filed on 09/17/2019 has been reviewed and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “adjacent” in Claims 1, 5, and 14 is a relative term which renders the claim indefinite. The term "adjacent" is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art 
Claim 15 recites the limitation "The method as set forth in claim 14, further comprising the step of" in line 1.  This claim is not further limiting and is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawyer et al. (US20200218858, herein Sawyer).
Regarding claim 1, Sawyer teaches A method of machining a metal panel ([0025] Manufacturing processes may include one or more processes for the manipulation of sheet material. Sheet material may be any material presented in a sheet of substantially uniform thickness , including without limitation sheets of metal)
to impart a 2-dimensional representation of an image ([0048] image data in the drawing) and a 3-dimensional representation of a dimensional design on the metal panel ([0073] textual data as dimensional design, with textual data such as labels indicating locations of bends to be applied to convert the flat piece of sheet metal into the at least a product), the method comprising: 
receiving an image file for the image; converting the image file to at least one image control file (Fig. 4, [0071] generating textual instructions for manufacturers from hybrid textual and image data); 
receiving a dimensional design file for the dimensional design; converting the dimensional design file to at least one dimensional design control file ([0071] receives textual data as inputs and produces textual instructions for manufacturers as outputs); 
machining the metal panel in accordance with the image control file to transfer the representation of the image on the metal panel ([0043]  One or more textual instructions for manufacturers may indicate desired threading of one or more holes or on one or more projections of a product, [0065] a sheet metal process template may include instruction and / or operations of …laser cutting , forming ( including , without limitation bending , stamping , or the like ));
 and machining the metal panel in accordance with the dimensional design control file to transfer the representation of the dimensional design on the metal panel adjacent to the representation of the image ([0043] One or more textual instructions for manufacturers may indicate one or more bends to be, for instance, made in a sheet metal product, [0058] For mechanical hole punching for sheet metal parts, a press brake may form predetermined bends in a workpiece, [0043] One or more textual instructions for manufacturers may indicate one or more finishes for a product to be manufactured).

Regarding claim 2, Sawyer teaches The method as set forth in claim 1, wherein the machining the metal panel in accordance with the image control file step comprises cutting the metal panel with a cutting machine to transfer the representation of the image on the metal panel ([0029] Manufacturing tool 204 may include a cutting tool, [0069] CAM program 148 may include a program that generates machine control instructions from one or more models and / or textual instructions for manufacturers; machine control instructions as defined herein are instructions that direct an automated manufacturing device).

Regarding claim 3, Sawyer teaches The method as set forth in claim 1, wherein the machining the metal panel in accordance with the image control file step comprises perforating the metal panel with a perforating machine to transfer the representation of the image on the metal panel ([0043] One or more textual instructions for manufacturers may indicate desired threading of one or more holes or on one or more projections of a product, [0060]. In sheet metal fabrication, these features may include bends, bend reliefs, drilled holes, laser cut lines , welds , and so on . [0061] a token that contains the specification of a screw threading is considered more likely to be a manufacturing instruction for hold threading if a drilled hole).

Regarding claim 7, Sawyer teaches The method as set forth in claim 1, further comprising the step of applying a finish ([0026] Manufacturing processes may include finishing and / or coating processes) 
to the representation of the dimensional design on the metal panel to provide a contrast with portions of the metal panel not occupied by the dimensional design ([0061] a 

Regarding claim 8, Sawyer teaches The method as set forth in claim 1, further comprising the step of applying a finish ([0026] Manufacturing processes may include finishing and / or coating processes) 
to portions of the metal panel not occupied by the dimensional design so as to provide a contrast with the representation of the dimensional design on the metal panel ([0061] a manufacturing instruction for masking of a plating or other finishing technique if the geometry contains holes or certain configurations of planes that are often masked during metal finishing. When a surfaced area requiring end mill work ( for example , a curved plane not aligned with the part's primary axes ) , a token in a certain format may be considered more likely to indicate a manufacturing instruction for a surface finish).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al. (US20200218858, herein Sawyer), and further in view of Zahner et al. (US20050142492A1, herein Zahner). 

Regarding claim 9, Sawyer teaches The method as set forth in claim 1.
Sawyer does not teach further comprising the step of attaching the metal panel to a building surface or art installation.
Zahner further teaches further comprising the step of attaching the metal panel to a building surface or art installation (Zahner, Fig. 2 [0021] view of plurality of sheets…and shown attached to the building).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawyer’s and Durney’s teaching of a method of machining metal panels with Zahner’s teaching of attaching the metal panel to the building surface, as above cited. The combined teaching provides an expected result of a method of machining metal panels and attaching them to the building surface. Therefore, one of ordinary skill in the art would be motivated to provide an aesthetic façade shown by  Zahner [0004] .


Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al. (US20200218858, herein Sawyer), and further in view of Durney et al. (US20110287228, herein Durney). 

Regarding claim 4, Sawyer teaches The method as set forth in claim 1, wherein the machining the metal panel in accordance with the dimensional design control file step (Sawyer [0043] One or more textual instructions for manufacturers may indicate one or more bends to be, for instance, made in a sheet metal product, [0058] a press brake may form predetermined bends in a work piece by clamping it between a matching punch and a die).
Sawyer does not teach comprises cutting an outline of the dimensional design into the metal panel to transfer the representation of the dimensional design on the metal panel
Durney teaches comprises cutting an outline of the dimensional design into the metal panel to transfer the representation of the dimensional design on the metal panel (Durney, Fig. 12, [0198] A sheet of material 561 is shown in FIG. 12 that has two bend lines 562 and 563. Bend line 562 has a plurality of arcuate slits 563 on opposite sides of bend line 562. Also positioned along bend line 562 are Smaller arcuate slits 564).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawyer’s teaching of having predetermined bend lines on a metal sheet with Durney’s teaching of having slits positioned along bend lines, as above cited. The combined teaching provides an expected result of a having slits along the predetermined 

Regarding claim 5, the combination of Sawyer and Durney teach the method as set forth in claim 4.
Durney further teaches wherein the cutting an outline of the dimensional design into the metal panel step further comprises creating a hinge adjacent the outline (Durney, Fig. 12, bend line as hinge [0198] A sheet of material 561 is shown in FIG. 12 that has two bend lines 562 and 563. Bend line 562 has a plurality of arcuate slits 563 on opposite sides of bend line 562. Also positioned along bend line 562 are Smaller arcuate slits 564).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawyer’s teaching of having predetermine bend lines on a metal sheet with Durney’s teaching of having slits positioned along bend lines, as above cited. The combined teaching provides an expected result of a having slits along the predetermined bend lines on a metal sheet. Therefore, one of ordinary skill in the art would be motivated to “provide a precision folding technique for folding a non-crushable material in which the microstructure of the material remains Substantially unchanged around the fold.” as shown by Durney [0052].

Regarding claim 6, Sawyer teaches The method as set forth in claim 5, wherein the machining the metal panel in accordance with the dimensional design control file step further comprises pushing and/or pulling portions of the metal panel  inside the outline so as to depress or lift portions of the representation of the dimensional design relative to the hinge (Sawyer, [0043] One or more textual instructions for manufacturers may indicate one or more bends to be, for instance, made in a sheet metal product, hole punching as cutting and hinge as predetermine bends [0058] For mechanical hole punching for sheet metal parts, a press brake may form predetermined bends in a work piece by clamping it between a matching punch and a die, [0087] an instruction to bend a piece of sheet metal at a particular locus , that the bend should have an angle of a certain number of degrees). 

Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al. (US20200218858, herein Sawyer), and further in view of Zahner et al. (US20050142492A1, herein Zahner), and Durney et al. (US20110287228A1, herein Durney). 

Regarding claim 10, Sawyer teaches A method of machining a metal panel (Sawyer, [0025] Manufacturing processes may include one or more processes for the manipulation of sheet material. Sheet material may be any material presented in a sheet of substantially uniform thickness , including without limitation sheets of metal) 
to impart a 2-dimensional representation of an image (Sawyer, [0048] image data in the drawing)
 and a 3-dimensional representation of a dimensional design on the metal panel (Sawyer, [0073] textual data as dimensional design, with textual data such as labels indicating locations of bends to be applied to convert the flat piece of sheet metal into the at least a product), 
the method comprising: receiving an image file for the image; converting the image file to an intermediate file (Sawyer, Fig. 1, [0071] generating textual instructions for  
converting the intermediate file to at least one image control file (Sawyer, Fig. 4, intermediate file as pdf [0075] annotated file may take the form of a pdf document that encloses important information, [0071] generating textual instructions for manufacturers from hybrid textual and image data); 
receiving a dimensional design file for the dimensional design; converting the dimensional design file to at least one dimensional design control file (Sawyer [0071] receives textual data as inputs and produces textual instructions for manufacturers as outputs); 
cutting the metal panel in accordance with the image control file to transfer the representation of the image on the metal panel (Sawyer [0029] Manufacturing tool 204 may include a cutting tool, [0069] CAM program 148 may include a program that generates machine control instructions from one or more models and / or textual instructions for manufacturers; machine control instructions as defined herein are instructions that direct an automated manufacturing device); 
and pushing portions of the metal panel inside the outline so as to depress portions of the representation of the dimensional design relative to the hinge; pulling other portions of the metal panel inside the outline so as to lift portions of the representation of the dimensional design relative to the hinge (Sawyer [0043] One or more textual instructions for manufacturers may indicate one or more bends to be, for instance, made in a sheet metal product, hole punching as cutting and hinge as predetermine bends [0058] For mechanical hole punching for sheet metal parts, a press brake may form predetermined bends in a work piece by clamping it between a matching punch and a die, [0087] an instruction to bend a piece of sheet metal at a particular locus , that the bend should have an angle of a certain number of degrees).
cutting an outline of the dimensional design on the metal panel while leaving a hinge in the outline in accordance with the dimensional design control file to transfer the representation of the dimensional design on the metal panel, comprising a series of marks that vary according to the image; manipulating the intermediate file to accommodate features of a building surface to be covered by the metal panel 
Durney teaches cutting an outline of the dimensional design on the metal panel while leaving a hinge in the outline in accordance with the dimensional design control file to transfer the representation of the dimensional design on the metal panel (Durney Fig. 12, [0198] A sheet of material 561 is shown in FIG. 12 that has two bend lines 562 and 563. Bend line 562 has a plurality of arcuate slits 563 on opposite sides of bend line 562. Also positioned along bend line 562 are Smaller arcuate slits 564).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawyer’s teaching of having predetermine bend lines on a metal sheet with Durney’s teaching of having slits positioned along bend lines, as above cited. The combined teaching provides an expected result of a having slits along the predetermined bend lines on a metal sheet. Therefore, one of ordinary skill in the art would be motivated to “provide a precision folding technique for folding a non-crushable material in which the microstructure of the material remains Substantially unchanged around the fold.” as shown by Durney [0052].
The combination of Sawyer and Durney does not teach comprising a series of marks that vary according to the image; manipulating the intermediate file to accommodate features of a building surface to be covered by the metal panel.
Zahner teaches comprising a series of marks that vary according to the image (Zahner [0039] It can be seen that the markings 26 are expected to reflect the representation of the ; 
manipulating the intermediate file to accommodate features of a building surface to be covered by the metal panel (Zhaner [0029] The program converts the image file to a raster file, or Similar file, comprising a Series of dots, [0032] The dots of each sub-component may be manipulated to accommodate features 20 of the Surface 12, Such as windows and doors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawyer’s and Durney’s teaching of a method of machining metal panels with Zahner’s teaching of comprising a series of marks that vary according to the image, as above cited. The combined teaching provides an expected result of a method of machining metal panels using marks that vary according to the image. Therefore, one of ordinary skill in the art would be motivated to provide an aesthetic façade shown by  Zahner [0004] “builders and architects are increasingly using metal sheets to clad buildings. These sheets are manipulated to provide an aesthetic façade”.

Regarding claim 11, the combination of Sawyer, Durney, and Zahner teach The method as set forth in claim 10, wherein the cutting step comprises cutting holes into the metal panel with a cutting machine to transfer the representation of the image on the metal panel (Sawyer [0043] One or more textual instructions for manufacturers may indicate desired threading of one or more holes or on one or more projections of a product, [0060]. In sheet metal fabrication, these features may include bends, bend reliefs, drilled holes, laser cut lines , welds , and so on . [0061] a token that contains the specification of a screw threading is considered more likely to be a manufacturing instruction for hold threading if a drilled hole).

Regarding claim 12 the combination of Sawyer, Durney, and Zahner teach the method as set forth in claim 10, wherein the cutting step comprises perforating the metal panel with a perforating machine to transfer the representation of the image on the metal panel (Sawyer [0043] One or more textual instructions for manufacturers may indicate desired threading of one or more holes or on one or more projections of a product, [0060]. In sheet metal fabrication, these features may include bends, bend reliefs, drilled holes, laser cut lines, welds , and so on . [0061] a token that contains the specification of a screw threading is considered more likely to be a manufacturing instruction for hold threading if a drilled hole).

Regarding claim 13, the combination of Sawyer, Durney, and Zahner teach the method as set forth in claim 10, and transfer the representation of the dimensional design on the metal panel (Sawyer [0043] One or more textual instructions for manufacturers may indicate one or more bends to be, for instance, made in a sheet metal product, [0058] For mechanical hole punching for sheet metal parts, a press brake may form predetermined bends in a work piece by clamping it between a matching punch and a die).
Durney teaches wherein the cutting the outline step comprises cutting an outline of the dimensional design into the metal panel with a cutting machine (Durney, Fig. 12, [0198] A sheet of material 561 is shown in FIG. 12 that has two bend lines 562 and 563. Bend line 562 has a plurality of arcuate slits 563 on opposite sides of bend line 562. Also positioned along bend line 562 are Smaller arcuate slits 564).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawyer’s teaching of having predetermine bend lines on a metal sheet with Durney’s teaching of having slits positioned along bend lines, as above cited. 

Regarding claim 14, the combination of Sawyer, Durney, and Zahner teach the method as set forth in claim 13.
Durney further teaches wherein the cutting the outline step further comprises creating a hinge adjacent the outline (Durney, Fig. 12, bend line as hinge [0198] A sheet of material 561 is shown in FIG. 12 that has two bend lines 562 and 563. Bend line 562 has a plurality of arcuate slits 563 on opposite sides of bend line 562. Also positioned along bend line 562 are Smaller arcuate slits 564).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawyer’s teaching of having predetermine bend lines on a metal sheet with Durney’s teaching of having slits positioned along bend lines, as above cited. The combined teaching provides an expected result of a having slits along the predetermined bend lines on a metal sheet. Therefore, one of ordinary skill in the art would be motivated to “provide a precision folding technique for folding a non-crushable material in which the microstructure of the material remains Substantially unchanged around the fold.” as shown by Durney [0052].

Regarding claim 15, it is rejected for similar reasons as claim 14.

 the method as set forth in claim 10, further comprising the step of applying a finish (Sawyer [0026] Manufacturing processes may include finishing and / or coating processes) 
to the representation of the dimensional design on the metal panel to provide a contrast with portions of the metal panel not occupied by the dimensional design (Sawyer [0061] a manufacturing instruction for masking of a plating or other finishing technique if the geometry contains holes or certain configurations of planes that are often masked during metal finishing).

Regarding claim 17, the combination of Sawyer, Durney, and Zahner teach the method as set forth in claim 10, further comprising the step of applying a finish (Sawyer [0026] Manufacturing processes may include finishing and / or coating processes) 
 to portions of the metal panel not occupied by the dimensional design so as to provide a contrast with the representation of the dimensional design on the metal panel (Sawyer [0061] a manufacturing instruction for masking of a plating or other finishing technique if the geometry contains holes or certain configurations of planes that are often masked during metal finishing. When a surfaced area requiring end mill work (for example, a curved plane not aligned with the part's primary axes), a token in a certain format may be considered more likely to indicate a manufacturing instruction for a surface finish).

Regarding claim 18, the combination of Sawyer, Durney, and Zahner teach the method as set forth in claim 10.
Zahner further teaches further comprising the step of attaching the metal panel to the building surface (Zahner, Fig. 2 [0021] view of plurality of sheets…and shown attached to the building).


Regarding claim 19, the combination of Sawyer, Durney, Zahner teach the method as set forth in claim 10, wherein the image control file and the dimensional design control file are combined in a single composite control file (Sawyer [0005] generating textual instructions for manufacturers from hybrid textual and image data). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US5971589 (Kensuke) teaches an apparatus and method for managing and distributing design and manufacturing information throughout a sheet metal production facility  which includes a 3D representation of the part from the modified 2D part information.
US10556356B2 (Rivers) teaches a system and method for performing a task on a material which includes cutting.
US6095650 (Gao) teaches superimposing an image on to another image.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio De-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YTF/
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117